--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.4
 


GTC CONSULTING AGREEMENT
 
THIS CONSULTING AGREEMENT (the "Agreement") is made and entered into this 10th
day of December, 2014 (the "Effective Date") by and between World Surveillance
Group Inc., a Delaware corporation duly organized under law and having a place
of business at State Road 405, Building M6-306A, Room1400, Kennedy Space Center,
FL 32815 (hereinafter referred to as the “Company"), Global Telesat Corp.
(“GTC”), a Virginia corporation and wholly owned subsidiary of the Company, and
Trident Aerial Recon LLC, an Ohio limited liability company having a place of
business at 4196 Hobbs Landing Drive, West Dublin, Ohio 43017 (hereinafter
referred to as the "Consultant" and together with the Company and GTC, the
“Parties”).


WHEREAS, the Company and GTC wish to engage the Consultant to provide the
services described herein and Consultant agrees to provide the services for the
compensation and otherwise in accordance with the terms and conditions contained
in this Agreement.


NOW THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, accepted and agreed to, the Company, GTC and the Consultant,
intending to be legally bound, agree to the terms set forth below.


1.           TERM.  Commencing as of the Effective Date, and continuing for a
period of one (1) year (the “Term”), unless earlier terminated pursuant to
Article 4 hereof, the Consultant agrees that he will serve as a consultant to
the Company and GTC.  This Agreement shall be renewed for successive one (1)
year periods, which shall be considered part of the Term, unless earlier
terminated by any of the Parties.


2.           DUTIES AND SERVICES.






(a)           Consultant's duties and responsibilities shall be to work with the
President of GTC to run the business of GTC for the Company (collectively, the
“Services”). In the performance of the Services hereunder, Consultant shall not
provide to any third party any information regarding the Company or GTC unless
approved in advance by the Company.


(b)           Consultant agrees that during the Term it will devote such amount
of its business time as it shall deem necessary to perform the Services.
Consultant agrees that at all times in the performance of the Services, it will
neither undertake nor cause, nor permit to be undertaken, any activity which
either (i) is illegal under any laws, decrees, rules, orders or regulations in
effect in either the United States or any other country in which the Company or
GTC has a business interest; or (ii) would have the effect of causing the
Company or GTC to be in violation of any laws, decrees, rules, orders or
regulations in effect in either the United States or any other country in which
the Company or GTC has a business interest.  In the performance of the Services,
Consultant will at all times act in the best interests of the Company and GTC.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           The Consultant represents and warrants to the Company and GTC that
(i) it is under no contractual or other restrictions or obligations which are
inconsistent with the execution of this Agreement, or which will interfere with
the performance of the Services; (ii) the execution and performance of this
Agreement will not violate any policies or procedures of any other person or
entity for which it performs any services concurrently with those performed
herein; and (iii) it does not have any agreements to provide consulting or other
services to any other person, party, firm, entity or company that is engaged in
any business competitive with the Company or GTC and it will not enter into any
such agreement during the Term or during the one (1) year period thereafter.


(d)           The Consultant acknowledges that by the very nature of its
relationship with the Company, it, from time to time, will have knowledge of or
access to material non-public information of the Company and GTC, as such term
is defined in the Securities Act of 1933, as amended (the “Securities
Act”).  The Consultant agrees and covenants that (i) it will not make any
purchases, sales or other transactions in the securities of the Company based on
or while in possession of any material non-public information, and (ii) it will
use its best efforts to safeguard and prevent the dissemination of such material
non-public information to third parties.


(e)           Consultant agrees that at any time and from time to time, upon the
request of the Company or GTC, to do, execute, acknowledge and deliver, or cause
to be done, executed, acknowledged and delivered, all such further acts,
documents and instruments as may be required to effect any of the transactions
contemplated by this Agreement.


(f)           As an inducement for the Company and GTC to enter into this
Agreement, Consultant represents and warrants to the Company and GTC that all
Services, work and deliverables to be performed hereunder shall be performed by
it in a professional and workmanlike manner in accordance with the highest
industry standards.


3.           CONSULTING FEE.


(a)           Subject to the provisions hereof, the Company shall pay Consultant
a consulting fee of five thousand dollars ($5,000) for each month it is
providing Services to the Company and GTC, which fee shall be reviewed by the
Parties after thirty (30) days from the Effective Date and may be adjusted by
the Parties at such time (the "Consulting Fee").


(b)           Consultant shall be entitled to reimbursement for all reasonable
and necessary expenses, which expenses which if over $500 were approved in
writing by the Company prior to their incurrence, incurred in the performance of
the Services, upon submission of supporting appropriate written statements and
receipts.


(c)           The Consultant agrees that all Services will be rendered by it as
an independent contractor and that this Agreement does not create an
employer-employee relationship, agency, partnership, co-venturer or other
similar relationship between the Consultant and the Company or GTC, any law of
any jurisdiction to the contrary notwithstanding, and that neither the Company
nor GTC will incur any liability as a result of Consultant’s actions
hereunder.  The Consultant shall at all times disclose that it is an independent
contractor of the Company and GTC and will not hold itself out as, or represent
to any third party that it is, an agent, partner, officer, director,
co-venturer, representative or employee of the Company or GTC in connection with
this Agreement or the performance of the Services hereunder or
otherwise.  Consultant shall have no power to enter into any agreement on behalf
of, or otherwise bind, the Company, and Consultant shall not enter into any
contract or commitment on behalf of the Company.  The Consultant shall have no
right to receive any employee benefits offered to employees of the Company or
GTC including, but not limited to, workers compensation coverage, stock option
or incentive plans, health and accident insurance, life insurance, sick leave
and/or vacation. Consultant agrees to pay, and shall be solely liable for, all
taxes including self-employment taxes due in respect of the Consulting Fee, and
agrees to indemnify the Company and GTC in the event the Company or GTC is
required to pay any such taxes on behalf of the Consultant.

 
 
 

--------------------------------------------------------------------------------

 



 
4.           EARLY TERMINATION OF THE TERM.


(a)           This Agreement and Consultant’s engagement hereunder may be
terminated for any reason or for no reason by either Party upon thirty (30) days
prior written notice by either Party to the other.


(b)           Upon termination under Section 4(a), no Party shall have any
further obligations under this Agreement, except for the obligations that by
their terms survive this termination as noted in Section 16 hereof.  Upon
termination of this Agreement and, in any case, upon the Company’s or GTC’s
request, the Consultant shall return immediately to the Company all Confidential
Information, as hereinafter defined, and copies thereof, all documents or other
written materials generated by Consultant in the performance of the Services
hereunder and all other property of the Company or GTC.


5.           RESTRICTED ACTIVITIES. During the Term and for a period of one (1)
year from the date of the termination of Consultant’s engagement hereunder,
Consultant will not, directly or indirectly, individually or as a consultant to,
or an employee, officer, director, manager, stockholder (except as the owner of
less than 1% of the stock of a publicly traded company), partner, member or
other owner or participant in any business entity other than the Company or GTC:
(i) engage in or assist any other person or entity to engage in any business
which competes with any business in which the Company or GTC is then engaging
anywhere in the United States or the world where the Company or GTC does
business; (ii) offer employment or any consulting arrangement to, hire, or
otherwise interfere with the business relationship of the Company or GTC with,
any person or entity who is, or was within the six month period immediately
prior thereto, employed by, associated with or a consultant to the Company or
GTC; (iii) solicit away from the Company or GTC or endeavor to entice away from
the Company or GTC, or otherwise interfere with the business relationship of the
Company or GTC with, any person or entity who is, or was within the six month
period immediately prior thereto, a customer, dealer, distributor or client of,
supplier, vendor or service provider to the Company or GTC.
 
 
 
 

--------------------------------------------------------------------------------

 
 
6.
CONFIDENTIALITY; PROPRIETARY RIGHTS.  The Consultant agrees that during the Term
and thereafter:






(a)           The Consultant will not at any time, directly or indirectly,
disclose or divulge any Confidential Information (as hereinafter defined),
except as required in connection with the performance of the Services hereunder
as authorized in advance by the Company, and except to the extent required by
law (but only after the Consultant has provided the Company with reasonable
notice and opportunity to take action against any legally required disclosure).
As used herein, “Confidential Information” means all trade secrets and all other
information of a business, financial, marketing, technical, personnel or other
nature relating to the business of the Company or GTC including, without
limitation, any customer or vendor lists, investor information, prospective
customer names, financial statements and projections, know-how, pricing
policies, operational methods, methods of doing business, technical processes,
policies, procedures, techniques, formulae, designs and design projects,
know-how, specifications, inventions, computer hardware, software programs and
source code, data relating to the development, research, testing, costs,
marketing and uses of the Company’s or GTC’s products, business plans, budgets,
and projects pertaining to the Company or GTC and including any information of
others that the Company or GTC has agreed to keep confidential; provided,
however, that Confidential Information shall not include any information that
has entered or enters the public domain through no fault of the Consultant.
 
(b)           The Consultant shall make no use whatsoever, directly or
indirectly, of any Confidential Information at any time, except as required in
connection with the performance of the Services hereunder.
 
(c)           Upon the Company’s or GTC’s request at any time and for any reason
and upon termination of this Agreement, the Consultant shall immediately deliver
to the Company, or destroy if directed by the Company or GTC, all materials
(including all soft and hard copies) in the Consultant’s possession which
contain or relate to Confidential Information, all documents or other written
materials generated by Consultant in the performance of the Services hereunder
and all other property of the Company and GTC.
 
(d)           All inventions, modifications, discoveries, designs, developments,
improvements, processes, software programs, works of authorship, documentation,
formulae, data, techniques, know-how, secrets or intellectual property rights or
any interest therein (collectively, the “Developments”) made by the Consultant
in connection with the performance of the Services pursuant hereto, either alone
or in conjunction with others, at any time or at any place during the Term
hereof, whether or not reduced to writing or practice during such consultancy
period, which relate to the Company or  GTC or the business in which the Company
or GTC is engaged shall be and hereby are the exclusive property of the Company
and GTC without any further compensation to the Consultant.  In addition,
without limiting the generality of the prior sentence, all Developments which
are copyrightable work by the Consultant are intended to be “work made for hire”
as defined in Section 101 of the Copyright Act of 1976, as amended, and shall be
and hereby are the property of the Company and GTC.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(e)           The Consultant shall promptly disclose all Developments to the
Company and GTC.  If any Development is not the property of the Company and/or
GTC by operation of law, this Agreement or otherwise, the Consultant will, and
hereby does, assign to the Company and/or GTC as appropriate all right, title
and interest in such Development, without further consideration, and will assist
the Company, GTC and its nominees in every way, at the Company’s expense, to
secure, maintain and defend the Company’s or GTC’s rights in such
Development.  The Consultant shall sign all instruments necessary for the filing
and prosecution of any applications for, or extension or renewals of, letters
patent (or other intellectual property registrations or filings) of the United
States or any foreign country that the Company or GTC desires to file and
relates to any Development.  The Consultant hereby irrevocably designates and
appoints the Company and its duly authorized officers and agents as such
Consultant’s agent and attorney-in-fact (which designation and appointment shall
be deemed coupled with an interest and shall survive the Consultant’s death or
incapacity), to act for and in the Consultant’s behalf to execute and file any
such applications, extensions or renewals and to do all other lawfully permitted
acts to further the prosecution and issuance of such letters patent, other
intellectual property registrations or filings, or such other similar documents
with the same legal force and effect as if executed by the Consultant.
 
7.
REMEDIES; APPLICABILITY TO AFFILIATED COMPANIES.



     Without limiting the remedies available to the Company or GTC, the
Consultant acknowledges that a breach or a threatened breach of any of the
covenants contained herein could result in irreparable injury to the Company
and/or GTC for which there might be no adequate remedy at law, and that, in the
event of such a breach or threat thereof, the Company and GTC shall be entitled
to obtain a temporary restraining order and/or a preliminary injunction and a
permanent injunction restraining the Consultant from engaging in any activities
prohibited herein or such other equitable relief as may be required to enforce
specifically any of such covenants herein. For purposes of this Agreement, the
term “Company” shall include the Company, each of its affiliated companies,
subsidiaries and parent company, as applicable, and their respective successors
and assigns.


8.           WAIVER.  Any waiver by the Company or GTC of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach of the same or any other provision hereof.  All waivers by the
Company and GTC shall be in writing.


9.           SEVERABILITY; REFORMATION.  In case any one or more of the
provisions or parts of a provision contained in this Agreement shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other provision
or part of a provision of this Agreement; and this Agreement shall, to the
fullest extent lawful, be reformed and construed as if such invalid or illegal
or unenforceable provision, or part of a provision, had never been contained
herein, and such provision or part reformed so that it would be valid, legal and
enforceable to the maximum extent possible. Without limiting the foregoing, if
any provision (or part of provision) contained in this Agreement shall for any
reason be held to be excessively broad as to duration, activity or subject, it
shall be construed by limiting and reducing it, so as to be enforceable to the
fullest extent compatible with then existing applicable law.
 
 
 
 

--------------------------------------------------------------------------------

 
 
10.           ASSIGNMENT.  The Company and GTC shall have the right to assign
their respective rights and obligations under this Agreement to a party which
assumes the Company' or GTC’s respective obligations hereunder.  Consultant
shall not have the right to assign his rights or obligations under this
Agreement without the prior written consent of the Company, whether by operation
of law or otherwise.


11.           HEADINGS.  Headings and subheadings are for convenience only and
shall not be deemed to be a part of this Agreement.


12.           AMENDMENTS.  This Agreement constitutes the entire agreement
between the Parties hereto and replaces and supersedes all prior consulting and
other agreements relating to the subject matter hereof, between the Parties to
this Agreement and their affiliates.  This Agreement may be amended or modified,
in whole or in part, only by an instrument in writing signed by all Parties
hereto.  Any amendment, consent, decision, waiver or other action to be made,
taken or given by the Company or GTC with respect to the Agreement shall be
made, taken or given on behalf of the Company or GTC only by authority of the
Company’s or GTC’s respective Boards of Directors.


13.           NOTICES.  Any notices or other communications required hereunder
shall be in writing and shall be deemed given when delivered in person or when
mailed, by certified or registered first class mail, postage prepaid, return
receipt requested, addressed to the Parties at their addresses specified in the
preamble to this Agreement or to such other addresses of which a Party shall
have notified the others in accordance with the provisions of this Section 13;
provided, however, the address set forth above for the Company shall be used
only for personal or courier delivery and if notice is to be sent by mail, it
shall be sent to the Company at Mail Code: SWC, Kennedy Space Center, FL
32899.  Any notice or communications to GTC may be sent to the address of the
Company.


14.           COUNTERPARTS.  This Agreement may be executed in two or more
counterparts, each of which shall constitute an original and all of which shall
be deemed a single agreement.  Facsimile copies with signatures shall be given
the same legal effect as an original.


15.           GOVERNING LAW.  This Agreement shall be construed in accordance
with and governed for all purposes by the laws of State of Florida applicable to
contracts executed and wholly performed within such jurisdiction, without regard
to its internal choice of law analysis. Any dispute arising hereunder shall be
referred to and heard only in an appropriate court of competent jurisdiction in
Brevard County, Florida.


16.           SURVIVAL.  The provisions of Sections 2(d), 3(c), 5 to 17 of this
Agreement shall survive the expiration of the Term or the termination of this
Agreement.


17.           INDEMNIFICATION.  The Consultant shall defend, indemnify and hold
harmless the Company, GTC and their respective officers, directors, employees,
agents, parent, subsidiaries and other affiliates, from and against any and all
damages, costs, liabilities and expenses whatsoever (including attorneys’ fees
and related disbursements) incurred by reason of (i) any failure by Consultant
to perform any covenant or agreement of Consultant set forth herein, (ii) injury
to or death of any person or any damage to or loss of property which is due to
the negligence and/or willful acts of Consultant, or (iii) any breach by
Consultant of any representation, warranty, covenant or agreement under this
Agreement.  The Company and GTC shall have the right to offset against any fees
or bonuses due Consultant under this Agreement the amount of any indemnity to
which the Company is entitled under this Section 17 for damage, cost, liability,
expense, fee or disbursement incurred by the Company or GTC.




[Remainder of Page Intentionally Left Blank]
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXECUTED effective as of the Effective Date.

 
 

WORLD SURVEILLANCE GROUP INC.  TRIDENT AERIAL RECON LLC         By: /s/ Glenn D.
Estrella                                                    By: /s/ Drew M.
West                                        Name: Glenn D. Estrella  Name: Drew
M. West Title: President and CEO  Title: President


 
GLOBAL TELESAT CORP.
 
By:/s/ Glenn D. Estrella
Name:  Glenn D. Estrella
Title: Director
 

 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------